United States Bankruptcy Appellate Panel
                           FOR THE EIGHTH CIRCUIT



                                   No. 08-6008



In re:                                   *
                                         *
Leonard Powell and Margaret Powell,      *
                                         *
         Debtors.                        *
                                         *
Joyce Bradley Babin,                     *
Chapter 13 Trustee,                      *       Appeal from the United States
                                         *       Bankruptcy Court for the
         Trustee - Appellant,            *       Western District of Arkansas
                                         *
               v.                        *
                                         *
Leonard Powell and Margaret Powell,      *
                                         *
         Debtors - Appellees.            *
                                         *
Nancy J. Gargula, U.S. Trustee,          *
                                         *
         Amicus on Behalf of Appellant   *
                                         *
                                      No. 08-6009


In re:                                      *
                                            *
Cho Pun Davis,                              *
                                            *
         Debtor.                            *
                                            *
Joyce Bradley Babin,                        *
Chapter 13 Trustee,                         *        Appeal from the United States
                                            *        Bankruptcy Court for the
         Trustee - Appellant,               *        Western District of Arkansas
                                            *
               v.                           *
                                            *
Cho Pun Davis,                              *
                                            *
         Debtor - Appellee.                 *
                                            *
Nancy J. Gargula, U.S. Trustee,             *
                                            *
         Amicus on Behalf of Appellant      *



                                Submitted: August 8, 2008
                                 Filed: September 2, 2008



Before KRESSEL, Chief Judge, SCHERMER, and MCDONALD, Bankruptcy
Judges

SCHERMER, Bankruptcy Judge


                                            2
       The issue raised in these appeals concerns the calculation of a debtor’s
allowable expenses under Section 707(b)(2)(A)(ii)(I) of the Bankruptcy Code. The
specific question addressed is whether above-median income debtors may claim
transportation ownership expense deductions for vehicles owned free and clear of
liens. The Chapter 13 Trustee objected to the confirmation of plans proposed by
Debtors Leonard and Margaret Powell and Cho Pun Davis on the theory that the
debtors were not submitting all projected disposable income to the repayment of
creditors under their plans. The debtors had calculated disposable income by
deducting transportation ownership expenses for vehicles owned free and clear of
liens. The bankruptcy court overruled the objections and confirmed the debtors’
plans. In so doing, the bankruptcy court allowed the debtors deductions for
transportation ownership expenses for vehicles owned free and clear of liens in
calculating disposable income.

      This Court has previously addressed this issue in Babin v. Wilson (In re
Wilson), 383 B.R. 729 (B.A.P. 8th Cir. 2008), wherein this Court concluded that
debtors who do not incur vehicle ownership expenses are not permitted to claim a
deduction for such expenses because such expenses are not allowable under
Section 707(b)(2)(A)(ii)(I) of the Bankruptcy Code. We are bound by the decision
of a prior panel of this Court. United States v. Betcher, ___ F.3d ___, 2008 WL
2796721, at *2 (8th Cir. Jul. 22, 2008); Passmore v. Astrue, 533 F.3d 658, 660 (8th Cir.
2008); Nelson v. Mickelson (In re Pfleghaar), 215 B.R. 394, 396 (B.A.P. 8th Cir.
1997); Luedtke v. Nationsbanc Mortgage Corp. (In re Luedtke), 215 B.R. 390, 391 (8th
Cir. BAP 1997). For the reasons set forth in Babin v. Wilson, we REVERSE the
orders confirming the debtors’ plans.




                                           3